Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered December 16, 1987, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant was discovered by a tenant of an apartment building, in what had previously been a locked and secured basement, removing items from the tenant’s storage area. The lock on the basement door had been broken off, and the defendant’s explanation to the tenant for his presence in the basement was patently unbelievable. Under the circumstances, the jury could properly infer that the defendant’s entry into the basement was unlawful (see, People v Bates, 143 AD2d 481; People v Bell, 131 AD2d 859; Matter of Ray D.R., 70 Misc 2d 184). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Harwood, J. P., Balletta, Miller and O’Brien, JJ., concur.